     Case 2:15-md-02641-DGC Document 17154 Filed 04/19/19 Page 1 of 1



1
2
3
4                          IN THE UNITED STATES DISTRICT COURT
5
                                FOR THE DISTRICT OF ARIZONA
6
       IN RE BARD IVC FILTERS                         No. MD-15-02641-PHX-DGC
7      PRODUCTS LIABILITY LITIGATION
                                                      SUGGESTION OF DEATH OF
8      This Document Relates to:                      PLAINTIFF EILEEN SHEA

9      Plaintiff: Eileen Shea
       Case: 2:16-cv-03088-DGC
10
11          Plaintiff, by and through undersigned counsel and pursuant to Rule 25(a)(2) of the
12   Federal Rules of Civil Procedure, hereby informs this Honorable Court of the death of
13   Plaintiff Eileen Shea, which occurred on August 20, 2018.
14
            RESPECTFULLY SUBMITTED this 19th day of April, 2019.
15
                                               SHRADER & ASSOCIATES, L.L.P.
16
17                                             By: /s/ A. Layne Stackhouse
                                                   A. Layne Stackhouse
18                                                 3900 Essex Lane, Suite 390
                                                   Houston, TX 77027
19                                                 T: (713) 782-0000
20                                                 F: (713) 571-9605
                                                   layne@shraderlaw.com
21
                                               Attorney for Plaintiff
22
23
                                  CERTIFICATE OF SERVICE
24
            I hereby certify that on this 19th day of April, 2019, I electronically transmitted the
25
26   attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal

27   of a Notice of Electronic Filing.
28
                                                       /s/A. Layne Stackhouse
